Citation Nr: 0304343	
Decision Date: 03/11/03    Archive Date: 03/18/03

DOCKET NO.  97-05 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 
10 percent for chronic low back strain.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from August 1964 to August 1967 
and from May 1968 to May 1985.

These matters come to the Board of Veterans' Appeals (Board) 
from a November 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied entitlement to a disability rating in excess of 
10 percent for low back strain.  The veteran perfected an 
appeal of that decision.

In June 2002, the veteran testified at a personal hearing 
which was chaired by the undersigned at the RO.  A copy of 
the hearing transcript has bee made part of the record on 
appeal.

Additional issues

In the context of his appeal the veteran claimed entitlement 
to a total disability rating based on individual 
unemployability (TDIU), which the RO denied in July 1997.  
The veteran timely submitted a notice of disagreement with 
that decision, but he has not yet been provided a statement 
of the case on that issue.

The United States Court of Appeals for the Federal Circuit 
held in Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 
2001) that if a veteran submits evidence of a medical 
disability and makes a claim for the highest rating possible, 
and additionally submits evidence of unemployability, his 
claim for an increased rating is deemed to include the sub-
issue of his entitlement to TDIU.  Regardless of whether he 
has perfected an appeal of the RO's denial of TDIU, the fact 
that he raised that issue in the context of his claim for an 
increased rating is sufficient to give the Board jurisdiction 
of that issue.

The Board has undertaken additional development of the issues 
on appeal pursuant to authority granted in 38 C.F.R. § 
19.9(a)(2).  That development has been completed, and the 
veteran was provided copies of the additional development and 
informed of the Board's proposed reliance on that evidence as 
required by 38 C.F.R. § 20.903.  The Board can, therefore, 
consider all of the evidence of record in adjudicating the 
veteran's appeal.

In a June 2001 rating decision the RO also denied entitlement 
to service connection for gastroesophageal reflux disease.  
The veteran submitted a notice of disagreement with that 
decision in July 2001, but he has not yet been issued a 
statement of the case.  This issue is, therefore, being 
remanded to the RO for the issuance of the statement of the 
case, and to give the veteran the opportunity to perfect an 
appeal.  Manlincon v. West, 12 Vet. App. 238 (1999).

The veteran has also raised the issue of entitlement to 
service connection for disorders of the cervical and thoracic 
spine, every illness documented in his service medical 
records, and irritable bowel syndrome.  In addition, he has 
claimed entitlement to an increased rating for arthritis of 
the right wrist.  These issues have not yet been addressed by 
the RO, and are referred to the RO for appropriate action.  
See Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does 
not have jurisdiction of issues not yet adjudicated by the 
RO].

With respect to any future action taken with respect to all 
of these additional issues, the veteran and the RO should be 
aware of the TDIU grant contained in this decision..  




FINDINGS OF FACT

1.  The veteran's low back disorder is manifested by severe 
limitation of motion, pronounced degenerative disc disease 
with persistent symptoms of sciatic neuropathy with little 
intermittent relief, and muscle spasm.

2.  The veteran's service-connected disabilities include 
post-traumatic stress disorder (PTSD), rated as 30 percent 
disabling; traumatic arthritis of the right wrist, rated as 
20 percent disabling; and a chronic low back disorder, now 
rated as 60 percent disabling.

3.  The veteran completed 12 years of schooling and received 
additional vocational training in small engine repair.  Since 
his separation from service he worked in small engine repair, 
which required lifting and bending, and as a book vendor, 
which required extensive lifting and sitting.  He terminated 
his employment in June 1996 due to his service-connected 
disabilities.

4.  The veteran's service-connected disabilities preclude him 
from maintaining any form of substantially gainful employment 
for which his education and occupational experience would 
otherwise qualify him.


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent disability rating for the 
chronic low back disorder are met.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).

2.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability have been met.  38 U.S.C.A. § 1155 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his low back disorder, which has 
been rated under Diagnostic Code 5295 as lumbar strain, 
should be rated under Diagnostic Code 5293 due to evidence of 
degenerative disc disease.  He also contends that the 
combination of his service-connected disabilities, primarily 
his low back symptoms, preclude him from being able to engage 
in substantially gainful employment.

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issues on appeal.  
The Board will then move on to an analysis of these issues.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.

The Veterans Claims Assistance Act of 2000

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the laws and regulation apply to the veteran's 
claim.  See, in general, the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002)); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); 38 C.F.R. 
§ 3.159 (2002).  The Board further finds that development of 
the issues on appeal has proceeded in accordance with the 
laws and regulation.  

Duty to notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The RO informed the veteran of the evidence needed to 
substantiate his claim in March 2001 by informing him of the 
provisions of the VCAA in terms of the relative 
responsibilities of the veteran and VA in developing the 
evidence to substantiate his claims.  The RO specifically 
informed him that he was responsible for submitting evidence 
showing an increase in severity of his low back disability 
and that he was unemployable due to his service-connected 
disabilities.  He could do that by identifying the medical 
care providers who had treated him and provide authorizations 
for the release of medical information so that the RO could 
obtain the records on his behalf, or obtain the records 
himself and submit them to the RO.

The RO provided the veteran a statement of the case in 
January 1997 and a supplemental statement of the case in July 
1997.  In those documents the RO informed the veteran of the 
regulatory requirements for establishing entitlement to a 
higher rating, and the rationale for determining that the 
evidence he had then submitted did not show that those 
requirements were met.  The veteran's representative has 
reviewed the claims file, and did not indicate that the 
veteran had any additional evidence to submit.  The RO 
notified the veteran that his case was being sent to the 
Board, and informed him that any additional evidence that he 
had should be submitted to the Board.  The Board finds, 
therefore, that VA has fulfilled its obligation to inform the 
veteran of the evidence needed to substantiate his claims.

Duty to assist

The statutes and regulation provide that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  
38 C.F.R. § 3.159(c) (2002).  

The RO has obtained the VA treatment records the veteran 
identified, and the veteran submitted private treatment 
records in support of his claims.  The RO provided him a VA 
medical examination in October 1996, and the Board provided 
him an examination in November 2002.  The report of the 
November 2002 medical examination reflects that the examiner 
reviewed the veteran's medical records, recorded his past 
medical history, noted his current complaints, conducted a 
physical examination, and rendered appropriate diagnoses and 
opinions.  The veteran provided testimony at a hearing before 
a RO Decision Review Officer in July 1997 and before the 
undersigned in June 2002.

The veteran and his representative have been accorded the 
opportunity to present evidence and argument, and they have 
done so.  The veteran has not indicated the existence of any 
other evidence that is relevant to his appeal.  The Board 
concludes that all relevant data has been obtained for 
determining the merits of the veteran's claim and that no 
reasonable possibility exists that any further assistance 
would aid him in substantiating his claim.  Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001).

1.  Entitlement to a disability rating in excess of 
10 percent for chronic low back strain.

Relevant law and regulations

Increased ratings - in general

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(a), 4.1 (2002).  

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40 (2002).

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  For 
the purpose of rating disabilities due to arthritis, the 
shoulder, elbow, wrist, hip, knee and ankle are considered 
major joints.  Multiple involvements of the lumbar vertebrae 
are considered groups of minor joints, ratable on a parity 
with major joints.  38 C.F.R. § 4.45 (2002).

Degenerative arthritis is to be evaluated based on the 
limitation of motion of the joint.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  If the 
joint is affected by limitation of motion but the limitation 
of motion is non-compensable under the appropriate diagnostic 
code, a 10 percent rating applies for each such major joint 
or group of minor joints affected by limitation of motion.  
In the absence of limitation of motion, a 10 percent rating 
applies for X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups.  A 20 percent 
rating applies for X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2002).

With any form of arthritis, painful motion is an important 
factor of disability; the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59 (2002).

Specific schedular criteria

Diagnostic Code 5292 [limitation of motion of the lumbar 
spine] provides a 10 percent rating for slight limitation of 
motion, a 20 percent rating for moderate limitation of 
motion, and a 40 percent rating for severe limitation of 
motion.  38 C.F.R. § 4.71a (2002).

Diagnostic Code 5295 [lumbosacral strain] provides a 40 
percent evaluation for severe lumbosacral strain 
characterized by listing of the whole spine to one side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  A 20 percent evaluation applies if the 
symptoms are muscle spasm on extreme forward bending, loss of 
lateral spine motion unilateral, in standing position.  A 10 
percent evaluation applies if the symptoms consist of 
characteristic pain on motion.  A non-compensable evaluation 
applies if the disorder results only in slight subjective 
symptoms.  38 C.F.R. § 4.71a (2002).

Diagnostic Code 5293 [intervertebral disc syndrome] provides 
a 60 percent evaluation if the symptoms are pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of the diseased disc, with little intermittent relief.  
A 40 percent evaluation applies if symptoms are severe, with 
recurring attacks and intermittent relief.  A 20 percent 
evaluation applies if the symptoms are moderate, with 
recurring attacks.  A 10 percent rating applies if the 
disorder is characterized as mild.  The disorder is non-
compensable if post-operative and cured.  38 C.F.R. § 4.71a 
(2002).

The Board notes that the rating criteria for intervertebral 
disc syndrome were revised in August 2002, effective 
September 23, 2002.  See Schedule for Rating Disabilities, 
Intervertebral Disc Syndrome, 67 Fed. Reg. 54,345 (Aug. 22, 
2002) (to be codified at 38 C.F.R. Part 4).  Because the 
veteran's appeal was initiated prior to the change in the 
regulation, he is entitled to the application of the version 
more favorable to him.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

VA's General Counsel has held that where a law or regulation 
changes during the pendency of an appeal, the Board should 
first determine which version of the law or regulation is 
more favorable to the veteran.  In making that determination 
it may be necessary for the Board to apply both the old and 
the new versions of the regulation.  If application of the 
revised regulation results in a higher rating, the effective 
date for the higher disability rating can be no earlier than 
the effective date of the change in the regulation.  
38 U.S.C.A. § 5110(g) (West 1991).  Prior to the effective 
date of the change in the regulation, the Board can apply 
only the original version of the regulation.  VAOPGCPREC 3-
00.

The veteran has not been provided the revised regulation 
pertaining to intervertebral disc syndrome, nor has the RO 
been given the opportunity to consider the veteran's claim 
based on the revised regulation in the first instance.  As 
will be shown below, the Board has granted the maximum rating 
available for intervertebral disc syndrome, under either the 
original or revised version of the regulation.  In doing so 
the Board applied the original version of the regulation, 
which will allow an earlier effective date for the 60 percent 
rating than could be granted based on the revised rating 
criteria.  For that reason the Board finds that the original 
version of the regulation is more favorable to the veteran, 
and the Board need not apply the revision to the regulation 
that became effective in September 2002.  VAOPGCPREC 3-00.  
The Board may, therefore, proceed with a decision on the 
merits of the veteran's claim without prejudice to him.  
Bernard v Brown, 4 Vet. App. 384 (1993).

Standard of review

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  When there is an approximate balance 
of positive and negative evidence regarding the merits of a 
material issue, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 1991 & Supp. 2002); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); 38 C.F.R. § 4.3 (2002).  The Federal 
Circuit has held that "when the positive and negative 
evidence relating to a veteran's claim are in 'approximate 
balance,' thereby creating a 'reasonable doubt' as to the 
merits of his or her claim, the veteran must prevail."  Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the 
Board determines that the preponderance of the evidence is 
against the claim, it has necessarily found that the evidence 
is not in approximate balance, and the benefit of the doubt 
rule is not applicable.  Ortiz, 274 F.3d at 1365.

Factual background

The veteran's service medical records indicate that he then 
had mild degenerative disc disease with radiation of pain 
into the right lower extremity.  A November 1993 medical 
report shows that a myelogram and computerized tomography 
(CT) scan of the lumbar spine in October 1993 revealed a 
broad based bulging disc at L4-L5 with displacement of the L5 
nerve roots bilaterally and disc herniation at L5-S1.  Based 
on an examination and review of the diagnostic testing, the 
examining neurologist determined that the veteran had a 
broad-based herniated lumbar disc and L4-L5 with severe 
lumbar spinal stenosis and nerve root compression, worse on 
the right, with probable foraminal involvement at L5-S1.  The 
veteran's symptoms had not improved with conservative 
therapy, and surgery was recommended.

During an October 1996 VA examination the veteran reported 
having constant, severe lower back pain that caused him to be 
bedridden from June to October 1996.  He also complained of 
radiation of the pain to the lower extremities.  An X-ray 
study at that time revealed moderate degenerative disc 
disease at L4-L5 and minimal degenerative changes at L3-L4.

In statements submitted in May 1997 and April 2001, and in 
testimony presented to the RO Decision Review Officer in July 
1997 and the undersigned in June 2002, the veteran reported 
that his low back symptoms included limitation of forward 
bending in the standing position; limitation of lateral 
motion; muscle spasms with forward bending and walking; the 
inability to sit or stand for prolonged periods due to muscle 
spasms and numbness; limitations in working overhead, 
climbing, stooping, and bending; and problems with bowel 
movements and sleeping.  He also stated that an exacerbation 
of back pain would require three to four days of bed rest for 
recovery.

VA treatment records disclose that that veteran has continued 
to receive treatment for chronic low back pain, including 
medication, a back brace, and epidural injections to the 
spine.  Multiple examinations in conjunction with that 
treatment reflected significant decrease in the range of 
motion of the lumbar spine with pain in the low back and 
lower extremity symptoms.

The veteran again underwent a VA examination in November 
2002, which included a review of the evidence in the claims 
file.  During that examination the veteran complained of pain 
and weakness in the low back and into the lower extremities 
that precluded him from walking more than 15 minutes.  He 
stated that the pain was constant, with flare-ups of severe 
pain caused by increased activity including prolonged 
standing, sitting, walking, and sometimes lying down.  He 
wore a surgical corset and sometimes used a cane.  The 
examiner noted that the veteran walked with a slow gait and 
in obvious discomfort.  He had difficulty getting undressed 
and dressed and moving on and off the examining table.

On examination the range of motion of the lumbar spine was 42 
degrees of flexion, 10 degrees of extension, right lateral 
bending to 20 degrees, left lateral bending to 30 degrees, 
and rotation of 50 degrees, bilaterally.  Ankle and knee 
jerks were +4 bilaterally, and there was grade 3 weakness in 
plantar flexion of the right foot, in comparison with grade 5 
strength in the left foot.  Dorsiflexion was grade 5 in both 
feet and toes.  There was also diminished sensation in the 
right L5-S1 dermatome.  The straight leg raising test was 
positive at 37 degrees on the right and 65 degrees on the 
left.  Examination showed tenderness from L4 to S1, with 
increased spasm of the paraspinal muscles on the right, and 
tenderness along the course of the right sciatic nerve.  The 
hip extension test was positive on the right, and negative on 
the left.
An X-ray study revealed marked narrowing and degenerative 
disk disease at the L4-L5 and L5-S1 interspaces.  There was 
also facet involvement with degenerative osteoarthritis and 
spurring at the L4-L5 level.  The examiner provided the 
opinion that the limitation of motion of the lumbar spine was 
severe in comparison to normal.  The examiner also found that 
the veteran had severe functional loss pertaining to the low 
back, resulting in an inability to perform normal working 
movements of the back because of the lack of normal 
excursion, strength, speed, coordination, and endurance.  The 
examiner based those opinions on the veteran's history, the 
physical examination, and the results of diagnostic testing.  
The examiner provided diagnoses of degenerative disk disease 
at L4-L5 and L5-S1 and chronic right sciatica.    


Analysis

The veteran in essence contends that he is entitled to a 
60 percent rating for his low back disorder under Diagnostic 
5293.  

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).
After consideration of all the evidence of record, the Board 
finds that the evidence clearly establishes that the veteran 
has degenerative disc disease of the lumbar spine, and his 
low back disorder is therefore most appropriately rated under 
Diagnostic Code 5293 for intervertebral disc syndrome.  The 
November 2002 VA examiner provided diagnoses of degenerative 
disk disease at L4-L5 and L5-S1 and chronic right sciatica.  
Because the examination included a review of the veteran's 
medical records and resulted in an assessment of the 
functional limitations due to the low back disorder, it is 
highly probative.  

Evidence that refutes the veteran's contentions with respect 
to Diagnostic Code 5293 includes the report of the October 
1996 VA examination, which revealed 85 degrees of forward 
flexion and normal extension, rotation, and tilt.  The 
veteran was then able to squat and stand on his toes and 
heels without pain.  Following the examination the examiner 
stated that he doubted that the veteran had a herniated 
nucleus pulposus.  That opinion was, however, rendered 
without benefit of review of the medical evidence in the 
claims file or the results of the October 1996 X-ray study.  
The findings and opinion are, therefore, of limited probative 
value in evaluating the severity of the low back disability.  
See Owens v. Brown, 7 Vet. App. 429, 433 (1995) [an opinion 
that is based on review of the entire record is more 
probative than an opinion that is not].  

The Board additionally observes that other diagnostic codes 
pertaining to the low back, including Diagnostic Code 5293 
and Diagnostic Code 5295, provide a maximum disability rating 
of 40 percent, whereas Diagnostic Code 5293 allows for the 
assignment of a 60 percent rating.
 
Schedular rating

Pursuant to Diagnostic Code 5293, a 60 percent rating is 
warranted if the disorder is pronounced, with persistent 
symptoms compatible with sciatic neuropathy and little 
intermittent relief.  38 C.F.R. § 4.71a (2002).  The veteran 
has provided statements and testimony showing that he has 
constant pain in the low back, with radiation into the lower 
extremities, and the Board finds that his statements are 
credible in that they are supported by objective evidence of 
pathology and evidence of ongoing treatment for his 
complaints.  The examiner in November 2002 found that the 
manifestations of the low back disorder include chronic 
sciatic neuropathy, and that the low back disorder resulted 
in severe functional limitation of the low back.  The Board 
notes that the November 2002 VA examination was completed in 
response to its request for additional specific information 
concerning the severity of the veteran's back pathology.  

For these reasons the Board finds that the criteria for a 
60 percent schedular disability rating for the veteran's low 
back disorder are met.

DeLuca considerations

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Diagnostic Code 
5293 is not based only on limitation of motion, but 
incorporates all of the functional limitations caused by the 
low back disability.  Johnson v. Brown, 9 Vet. App. 7 (1996).  
In addition, the veteran has been granted the maximum 
schedular rating available for intervertebral disc syndrome.  
Spencer v. West, 13 Vet. App. 376 (2000).  Consideration of 
the provisions of 38 C.F.R. § 4.40 cannot, therefore, result 
in a higher rating.

For these reasons the Board finds that a disability rating in 
excess of 60 percent for the low back disorder is not 
warranted.  See Shoemaker v. Derwinski, 3 Vet. App. 248, 253 
(1992) [in granting an increased rating, the Board must 
explain why a higher rating is not warranted].

Conclusion

In summary, the evidence shows that the service-connected 
degenerative disc disease (intervertebral disc syndrome) is 
pronounced, with persistent symptoms consistent with sciatic 
neuropathy and little intermittent relief.  The Board has 
determined, therefore, that the evidence supports a 
60 percent rating for the veteran's service-connected low 
back disorder.  Because the maximum schedular rating has been 
assigned based on the criteria in effect prior to September 
2002, and consideration of the revised criteria could not 
result in a higher rating, the Board need not consider the 
revision to the regulation that became effective in September 
2002.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.

Relevant law and regulations

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  The existence or degree of 
non-service connected disabilities will be disregarded if the 
above-stated percentage requirements are met and the 
evaluator determines that the veteran's service-connected 
disabilities render him incapable of substantial gainful 
employment.  38 C.F.R. § 4.16(a) (2002).  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2002).  
If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2002).  In evaluating 
total disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2002).

The Board notes that the veteran has not been provided the 
regulations pertaining to the assignment of TDIU, nor has he 
been given the opportunity to submit evidence and arguments 
in response to such notice.  In light of the Board's grant of 
the benefit being sought, the Board finds, however, that it 
may consider the issue of entitlement to a total rating based 
on unemployability without prejudice to the veteran.  Cf. 
Sutton v. Brown, 9 Vet. App. 553 (1996) [prejudice may be 
shown if the veteran is not given the opportunity to submit 
evidence and argument following the issuance of a statement 
of the case].

Factual background

Review of the documents in the claims file establishes that 
the veteran has the following service-connected disabilities: 
PTSD, rated as 30 percent disabling; traumatic arthritis of 
the right wrist, rated as 20 percent disabling; and chronic 
low back pain, now rated as 60 percent disabling.  

The veteran initially submitted an application for a total 
rating based on unemployability in May 1997.  He then 
reported that he last worked in June 1996 as a self-employed 
book vendor, that he had completed high school, and that he 
had additional vocational training in small engine repair.

In a statement apparently submitted in May 1997 the veteran 
stated that he was unable to work because of his low back 
disability.  He testified in July 1997 that he last worked in 
June 1996 operating a vending service.  He had to stop 
working because the job required him to travel several 
thousand miles a year, and he was unable to continue the 
work.  He graduated from high school, and had about 100 hours 
of post-secondary credits.  Since his separation from service 
he also worked in small engine repair, which he was unable to 
continue because it required bending and lifting.

During an October 1999 VA psychiatric examination the veteran 
reported that he had tried various employment after leaving 
service, but that he was unable to hold any job.  He had 
tried working for his father and in his own business, neither 
of which he was able to maintain.  He lived alone and cared 
for his elderly mother.  He did not get along with his only 
child, and had been divorced from his three marriages due to 
his attitude and behavior.  He tended to be argumentative, 
violent, and aggressive when dealing with people.

Analysis

In summary, the evidence establishes that the veteran has 
been unemployed since June 1996, and his service-connected 
disabilities meet the percentage requirements of 38 C.F.R. 
§ 4.16(a).  The veteran has provided statements and testimony 
to the effect that the combination of his service-connected 
disabilities, primarily his low back disorder, prevent him 
from maintaining substantially gainful employment.  The Board 
finds that his statements and testimony are credible, in that 
they are consistent with the objectively documented medical 
and psychiatric findings.  Although the veteran has a number 
of non-service connected medical problems that affect his 
employability, his service-connected impairments are 
sufficient to prevent him from securing and following 
substantially gainful employment.  The Board has determined, 
therefore, that the criteria for a TDIU are met.



ORDER

A 60 percent rating for the service-connected low back 
disorder is granted, subject to the laws and regulations 
pertaining to the payment of monetary benefits.

A total disability rating based on individual unemployability 
due to service-connected disability is granted, subject to 
the laws and regulations pertaining to the payment of 
monetary benefits.


REMAND

As previously stated, the documents in the claims file show 
that the veteran has submitted a notice of disagreement with 
the RO's June 2001 denial of service connection for 
gastroesophageal reflux disease.  To ensure full compliance 
with due process requirements, this issue is, therefore, 
being remanded to the RO for the issuance of a statement of 
the case.  See Manlincon, 12 Vet. App. at 238.

After undertaking any development deemed 
appropriate on the issues of entitlement 
to service connection for 
gastroesophageal reflux disease, the RO 
should re-adjudicate that issue.  If 
entitlement remains denied, the veteran 
and his representative should be provided 
a statement of the case pertaining to 
that issue and be given the opportunity 
to submit a substantive appeal.

The case should be returned to the Board for consideration of 
any issue that remains in a denied status and for which a 
valid substantive appeal has been submitted and not later 
withdrawn.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




_________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

